               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


THOMAS MARSHALL BYRD,              )
                                   )
          Petitioner,              )
                                   )         1:19CV1189
    v.                             )         1:11CR203-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
          Respondent.              )


                                 ORDER


    This matter is before this court for review of the

Recommendation filed on March 19, 2020, by the Magistrate Judge

in accordance with 28 U.S.C. § 636(b). (Doc. 121.) In the

Recommendation, the Magistrate Judge recommends that

Petitioner’s request for relief under the First Step Act, (Doc.

119), be denied and that this action be dismissed without

prejudice to Petitioner promptly filing a corrected motion on

the proper § 2255 forms if he seeks to attack his sentence under

that statute and receives permission to do so. The

Recommendation was served on the parties to this action on




      Case 1:11-cr-00203-WO Document 124 Filed 05/06/20 Page 1 of 3
March 19, 2020. (Doc. 122). Petitioner filed timely objections,

(Doc. 123), to the Magistrate Judge’s Recommendation.1

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge=s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 121), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s request for relief under the First Step Act,

(Doc. 119), is DENIED and that this action is DISMISSED sua



     1 Notably, Petitioner’s objections do not challenge the
substance of the Recommendation but rather ask that the court
“consider the recent and present pandemic Coronavirus and
compassionate relief when deciding [Petitioner’s] case.” (Doc.
123 at 1.) Even if the court were to convert Petitioner’s motion
to a request for Compassionate Relief, this court would find the
motion insufficient to support relief.

                                    -2-



         Case 1:11-cr-00203-WO Document 124 Filed 05/06/20 Page 2 of 3
sponte without prejudice to Petitioner promptly filing a

corrected motion on the proper § 2255 forms if he seeks to

attack his sentence under that statute and receives permission

to do so. A Judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 6th day of May, 2020.



                                 __________________________________
                                    United States District Judge




                                 -3-



      Case 1:11-cr-00203-WO Document 124 Filed 05/06/20 Page 3 of 3
